FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16493 Southwest Oil & Gas Income Fund VII-A, L.P. (Exact name of registrant as specified in its limited partnership agreement) Delaware 75-2145576 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 6 Desta Drive, Suite 6500, Midland, Texas 79705 (Address of principal executive office) (Zip Code) (432) 682-6324 (Registrant's telephone number, including area code) Not applicable (Former name former, address and former fiscal year, if changed since last report) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The registrant's outstanding securities consist of Units of limited partnership interests for which there exists no established public market from which to base a calculation of aggregate market value. Table of Contents Page Glossary 3 Part I - FINANCIAL INFORMATION Item 1. Financial Statements 5 Balance Sheets as of June 30, 2007 and December 31, 2006 6 Statements of Operations for the three months and six months ended June 30, 2007 and 2006 7 Statements of Cash flows for the six months ended June 30, 2007 and 2006 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matter to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 Glossary of Oil and Gas Terms The following are abbreviations and definitions of terms commonly used in the oil and gas industry that are used in this filing.All volumes of natural gas referred to herein are stated at the legal pressure base to the state or area where the reserves exit and at 60 degrees Fahrenheit and in most instances are rounded to the nearest major multiple. Bbl. One stock tank barrel, or 42 United States gallons liquid volume. BOE.Equivalent barrels of oil, with natural gas converted to oil equivalents based on a ratio of six Mcf of natural gas to one Bbl of oil. Developmental well. A well drilled within the proved area of an oil or natural gas reservoir to the depth of a stratigraphic horizon known to be productive. Exploratory well. A well drilled to find and produce oil or gas in an unproved area to find a new reservoir in a field previously found to be productive of oil or natural gas in another reservoir or to extend a known reservoir. Farm-out arrangement. An agreement whereby the owner of a leasehold or working interest agrees to assign his interest in certain specific acreage to an assignee, retaining some interest, such as an overriding royalty interest, subject to the drilling of one or more wells or other specified performance by the assignee. Field. An area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. Mcf. One thousand cubic feet. Oil. Crude oil, condensate and natural gas liquids. Overriding royalty interest. Interests that are carved out of a working interest, and their duration is limited by the term of the lease under which they are created. 3 Production costs. Costs incurred to operate and maintain wells and related equipment and facilities, including depreciation and applicable operating costs of support equipment and facilities and other costs of operating and maintaining those wells and related equipment and facilities. Proved Area. The part of a property to which proved reserves have been specifically attributed. Proved developed oil and gas reserves.Proved oil and gas reserves that can be expected to be recovered from existing wells with existing equipment and operating methods. Proved properties. Properties with proved reserves. Proved oil and gas reserves. The estimated quantities of crude oil, natural gas, and natural gas liquids with geological and engineering data that demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions, i.e., prices and costs as of the date the estimate is made. Proved undeveloped reserves. Proved Oil and gas reserves that are expected to be recovered from new wells on undrilled acreage, or from existing wells where a relatively major expenditure is required for recompletion. Reservoir. A porous and permeable underground formation containing a natural accumulation of producible oil or gas that is confined by impermeable rock or water barriers and is individual and separate from other reservoirs. Royalty interest. An interest in an oil and natural gas property entitling the owner to a share of oil or natural gas production free of costs of production. Standardized measure of discounted future net cash flows. Present valueof proved reserves, as adjusted to give effect to estimated future abandonment costs, net of the estimated salvage value of related equipment. Working interest. The operating interest that gives the owner the right to drill, produce and conduct operating activities on the property and a share of production. Workover. Operations on a producing well to restore or increase production. 4 PART I. - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited condensed financial statements included herein have been prepared by the Registrant (herein also referred to as the "Partnership") in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments necessary for a fair presentation have been included and are of a normal recurring nature.The financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 31, 2006, which are found in the Registrant's Form 10-K Report for 2006 filed with the Securities and Exchange Commission.The December 31, 2006 balance sheet included herein has been taken from the Registrant's 2006 Form 10-K Report.Operating results for the three and six month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the full year. 5 Southwest Oil& Gas Income Fund VII-A, L.P. Balance Sheets June 30, December 31, 2007 2006 (unaudited) Assets Current assets: Cash and cash equivalents $ 76,594 $ 64,974 Receivable from Managing General Partner 171,176 178,721 State income tax deposits 6,791 5,708 Total current assets 254,561 249,403 Oil and gas properties - using the full- cost method of accounting 4,860,129 4,814,900 Less accumulated depreciation, depletion and amortization 4,251,579 4,229,776 Net oil and gas properties 608,550 585,124 $ 863,111 $ 834,527 Liabilities and Partners' Equity (Deficit) Asset retirement obligations $ 458,960 $ 419,489 Partners' equity (deficit): General partner (594,064 ) (592,971 ) Limited partners 998,215 1,008,009 Total partners' equity 404,151 415,038 $ 863,111 $ 834,527 The accompanying notes are an integral part of these financial statements. 6 Southwest Oil & Gas Income Fund VII-A, L.P. Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Oil and gas $ 380,056 $ 354,482 $ 676,439 $ 678,787 Interest 993 1,190 1,668 2,319 381,049 355,672 678,107 681,106 Expenses Production 96,159 107,039 194,856 188,117 Depreciation, depletion and amortization 11,090 8,032 21,803 16,162 Accretion expense 10,087 5,602 19,522 10,742 General and administrative 35,975 37,768 61,795 70,184 153,311 158,441 297,976 285,205 Net income $ 227,738 $ 197,231 $ 380,131 $ 395,901 Net income allocated to: Managing General Partner $ 22,774 $ 19,723 $ 38,013 $ 39,590 Limited partners $ 204,964 $ 177,508 $ 342,118 $ 356,311 Per limited partner unit $ 13.66 $ 11.83 $ 22.81 $ 23.75 The accompanying notes are an integral part of these financial statements. 7 Southwest Oil & Gas Income Fund VII-A, L.P. Statements of Cash Flows (unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Cash received from oil and gas sales $ 638,374 $ 677,778 Cash paid to suppliers (256,651 ) (258,576 ) Interest received 1,668 2,319 Miscellaneous settlement 44,527 - Net cash provided by operating activities 427,918 421,521 Cash flows used in investing activities: Additions to oil and gas properties (25,280 ) (2,719 ) Cash flows from financing activities: Distributions to partners (391,018 ) (451,127 ) Increase in distribution payable - 305 Net cash used in financing activities (391,018 ) (450,822 ) Net increase (decrease) in cash and cash equivalents 11,620 (32,020 ) Beginning of period 64,974 146,379 End of period $ 76,594 $ 114,359 Reconciliation of net income to net cash provided by operating activities: Net income $ 380,131 $ 395,901 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization 21,803 16,162 Accretion expense 19,522 10,742 Settlement of asset retirement obligations for plugged and abandoned wells - (275 ) Decrease (increase) in receivables 6,462 (1,009 ) Net cash provided by operating activities $ 427,918 $ 421,521 Noncash investing and financing activities: Increase in oil and gas properties – SFAS No. 143 $ 19,949 $ - The accompanying notes are an integral part of these financial statements. 8 Southwest Oil & Gas Income Fund VII-A, L.P. (a Delaware limited partnership) Notes to Financial Statements 1. Organization Southwest Oil & Gas Income Fund VII-A, L.P. was organized under the laws of the state of Delaware on January 30, 1987, for the purpose of acquiring producing oil and gas properties and to produce and market crude oil and natural gas produced from such properties for a term of 50 years, unless terminated at an earlier date as provided for in the Partnership Agreement.The Partnership sells its oil and gas production to a variety of purchasers with the prices it receives being dependent upon the oil and gas economy.Southwest Royalties, Inc., a wholly owned subsidiary of Clayton Williams Energy, Inc., serves as the Managing General Partner. Revenues, costs and expenses are allocated as follows: Limited General Partners Partners Interest income on capital contributions 100% - Oil and gas sales 90% 10% All other revenues 90% 10% Organization and offering costs (1) 100% - Amortization of organization costs 100% - Property acquisition costs 100% - Gain/loss on property dispositions 90% 10% Operating and administrative costs (2) 90% 10% Depreciation, depletion and amortization of oil and gas properties 90% 10% All other costs 90% 10% (1) All organization costs in excess of 3% of initial capital contributions will be paid by the Managing General Partner and will be treated as a capital contribution.The Partnership paid the Managing General Partner an amount equal to 3% of initial capital contributions for such organization costs. (2) Administrative costs in any year, which exceed 2% of capital contributions shall be paid by the Managing General Partner and will be treated as a capital contribution. 2. Summary of Significant Accounting Policies The interim financial information as of June 30, 2007, and for the three and six months ended June 30, 2007, is unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods and all such adjustments are of a normal recurring nature. The interim consolidated financial statements should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2006. In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN48”) to clarify the manner in which enterprises account for uncertainties in their provisions for income taxes. Generally, the standard presented by FIN 48 is a “more likely than not” standard and is intended to enhance the relevancy and comparability of financial reporting by companies. FIN 48 is effective for fiscal years beginning after December 31, 2006.FIN 48 has not had an impact on the Partnership’s financial statements since its adoption January 1, 2007. 9 Southwest Oil & Gas Income Fund VII-A, L.P. (a Delaware limited partnership) Notes to Financial Statements 3. Abandonment Obligations The Partnership follows the provisions of Statement of Financial Accounting Standards No. 143 “Accounting for Asset Retirement Obligations” (“SFAS 143”), as amended. SFAS 143 requires the Partnership to recognize a liability for the present value of all legal obligations associated with the retirement of tangible, long-lived assets and capitalize an equal amount as a cost of the asset. The cost associated with the abandonment obligations, along with any estimated salvage value, is included in the computation of depreciation, depletion and amortization. Changes in abandonment obligations for the six months ended June 30, 2007 and 2006 are as follows: 2007 2006 Beginning of period $ 419,489 $ 260,759 Settlement of obligations for plugged and abandoned wells - (275 ) Additional abandonment obligations from new wells 19,949 - Accretion expense 19,522 10,742 End of period $ 458,960 $ 271,226 10 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations General Southwest Oil & Gas Income Fund VII-A, L.P. was organized as a Delaware limited partnership on January 30, 1987. The offering of limited partnership interests began on March 4, 1987, minimum capital requirements were met on April 28, 1987 and the offering concluded on September 21, 1987, with total limited partner contributions of $7.5 million. The Partnership was formed to acquire interests in producing oil and gas properties, to produce and market crude oil and natural gas produced from such properties, and to distribute the net proceeds from operations to the limited and general partners.Net revenues from producing oil and gas properties are not reinvested in other revenue producing assets except to the extent that production facilities and wells are improved or reworked or where methods are employed to improve or enable more efficient recovery of oil and gas reserves.The economic life of the Partnership thus depends on the period over which the Partnership’s oil and gas reserves are economically recoverable. Increases or decreases in Partnership revenues and, therefore, distributions to partners will depend primarily on changes in the prices received for production, changes in volumes of production sold, increases and decreases in lease operating expenses, enhanced recovery projects, offset drilling activities pursuant to farm-out arrangements, sales of properties, and the depletion of wells.Since wells deplete over time, production can generally be expected to decline from year to year. Well operating costs and general and administrative costs usually decrease with production declines; however, these costs may not decrease proportionately.Net income available for distribution to the partners is therefore expected to decline in later years based on these factors. Oil and Gas Properties Oil and gas properties are accounted for at cost under the full-cost method.Under this method, all productive and nonproductive costs incurred in connection with the acquisition, exploration and development of oil and gas reserves are capitalized.Gain or loss on the sale of oil and gas properties is not recognized unless significant oil and gas reserves are sold. Should the net capitalized costs exceed the estimated present value of oil and gas reserves, discounted at 10%, such excess costs would be charged to current expense.As of June 30, 2007, the net capitalized costs did not exceed the estimated present value of oil and gas reserves. 11 Critical Accounting Policies The Partnership follows the full cost method of accounting for its oil and gas properties.The full cost method subjects companies to quarterly calculations of a “ceiling”, or limitation on the amount of properties that can be capitalized on the balance sheet.If the Partnership’s capitalized costs are in excess of the calculated ceiling, the excess must be written off as an expense. The Partnership’s discounted present value of its proved oil and natural gas reserves is a major component of the ceiling calculation, and represents the component that requires the most subjective judgments.Estimates of reserves are forecasts based on engineering data, projected future rates of production and the timing of future expenditures.The process of estimating oil and natural gas reserves requires substantial judgment, resulting in imprecise determinations, particularly for new discoveries.Different reserve engineers may make different estimates of reserve quantities based on the same data.The Partnership’s reserve estimates are prepared by outside consultants. The passage of time provides more qualitative information regarding estimates of reserves, and revisions are made to prior estimates to reflect updated information.However, there can be no assurance that more significant revisions will not be necessary in the future.If future significant revisions are necessary that reduce previously estimated reserve quantities, it could result in a full cost property writedown.In addition to the impact of these estimates of proved reserves on calculation of the ceiling, estimates of proved reserves are also a significant component of the calculation of depletion, depreciation, and amortization (“DD&A”). While the quantities of proved reserves require substantial judgment, the associated prices of oil and natural gas reserves that are included in the discounted present value of the reserves do not require judgment.The ceiling calculation dictates that prices and costs in effect as of the last day of the period are generally held constant indefinitely. Because the ceiling calculation dictates that prices in effect as of the last day of the applicable quarter are held constant indefinitely, the resulting value is not indicative of the true fair value of the reserves.Oil and natural gas prices have historically been cyclical and, on any particular day at the end of a quarter, can be either substantially higher or lower than the Partnership’s long-term price forecast that is a barometer for true fair value. 12 Supplemental Information The following unaudited information is intended to supplement the financial statements included in this Form 10-Q with data that is not readily available from those statements. Three Months Ended June 30, 2007 2006 Oil production in barrels 3,950 3,879 Gas production in mcf 16,465 12,834 Total (BOE) 6,694 6,018 Average price per barrel of oil $ 60.79 $ 66.35 Average price per mcf of gas $ 8.50 $ 7.57 Partnership distributions $ 226,018 $ 226,127 Limited partner distributions $ 203,412 $ 203,515 Per unit distribution to limited partners $ 13.56 $ 13.57 Number of limited partner units 15,000 15,000 Operating Results The following discussion compares our results for the quarters ended June 30, 2007 and 2006.Unless otherwise indicated, references to 2007 and 2006 within this section refer to the respective quarterly period. Income from net profits Comparing 2007 to 2006, oil and gas sales increased $25,574, of which price variances accounted for a $6,610 decrease and production variances accounted for a $32,184 increase. Production in 2007 (on a BOE basis) was 11% higher than 2006.Our oil production in 2007 was 2% higher than 2006. Our gas production was 28% higher in 2007 than 2006.The increase in both oil and gas volumes was primarily due to production from three new wells. In 2007, our realized oil price was 8% lower than 2006, while our realized gas price was 12% higher.Historically, the markets for oil and gas have been volatile, and they are likely to continue to be volatile.We have very little control over the prices we receive for our production at the wellhead since most of our physical marketing arrangements are market-sensitive. Oil and gas production costs on a BOE basis decreased from $17.79 per BOE in 2006 to $14.36 per BOE in 2007.The decrease in oil and gas production costs in 2007 was due primarily to high lease operating expenses for two fields in 2006. Expenses Depletion on a BOE basis increased 24% in 2007.Comparing 2007 to 2006, depletion expense increased $3,058, of which rate variances accounted for a $2,156 increase and production variances accounted for a $902 increase. Accretion expense increased 80% in 2007 due primarily to revisions in previous estimates related to increased costs to plug wells. General and administrative (“G&A”) expenses were 5% lower in 2007 as compared to 2006. 13 Supplemental Information The following unaudited information is intended to supplement the financial statements included in this Form 10-Q with data that is not readily available from those statements. Six Months Ended June 30, 2007 2006 Oil production in barrels 7,930 7,794 Gas production in mcf 29,243 26,250 Total (BOE) 12,804 12,169 Average price per barrel of oil $ 56.41 $ 61.74 Average price per mcf of gas $ 7.83 $ 7.53 Partnership distributions $ 391,018 $ 451,127 Limited partner distributions $ 351,912 $ 406,015 Per unit distribution to limited partners $ 23.46 $ 27.07 Number of limited partner units 15,000 15,000 Operating Results The following discussion compares our results for the six months ended June 30, 2007 and 2006.Unless otherwise indicated, references to 2007 and 2006 within this section refer to the respective six months period. Income from net profits Comparing 2007 to 2006, oil and gas sales decreased $2,348, of which price variances accounted for a $33,275 decrease and production variances accounted for a $30,927 increase. Production in 2007 (on a BOE basis) was 5% higher than 2006.Our oil production in 2007 was 2% higher than 2006.Our gas production was 11% higher in 2007 than 2006.The increase in both oil and gas volumes was primarily due to production from three new wells. In 2007, our realized oil price was 9% lower than 2006, while our realized gas price was 4% higher.Historically, the markets for oil and gas have been volatile, and they are likely to continue to be volatile.We have very little control over the prices we receive for our production at the wellhead since most of our physical marketing arrangements are market-sensitive. Oil and gas production costs on a BOE basis decreased from $15.46 per BOE in 2006 to $15.22 per BOE in 2007. Expenses Depletion on a BOE basis increased 28% in 2007.Comparing 2007 to 2006, depletion expense increased $5,641, of which rate variances accounted for a $4,798 increase and production variances accounted for a $843 increase. Accretion expense increased 82% in 2007 due primarily to revisions in previous estimates related to increased costs to plug wells. General and administrative (“G&A”) expenses were 12% lower in 2007 due primarily to lower postage, tax preparation fees and engineering fees. Liquidity and Capital Resources Partnership distributions during the six months ending June 30, 2007 were $391,018, of which $351,912 was distributed to the limited partners and $39,106 to the general partners.Cumulative cash distributions of $14,000,164 have been made to the general and limited partners as of June 30, 2007.As of June 30, 2007, $12,618,337 or $841.22 per limited partner unit has been distributed to the limited partners, representing 168% of contributed capital. 14 Texas Margin Taxes In May 2006, the State of Texas adopted House Bill 3, which modified the state’s franchise tax structure, replacing the previous tax based on capital or earned surplus with a margin tax (the “Texas Margin Tax”) effective with franchise tax reports filed on or after January 1, 2008. The Texas margin Tax is computed by applying the applicable tax rate (1% for the Partnership’s business) to the profit margin, which is generally determined by total revenue less either cost of goods sold or compensation as applicable. Although House Bill 3 states that the Texas Margin Tax is not an income tax, the Partnership believes that Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes” (“SFAS 109”) applies to the Texas Margin Tax. However the Partnership believes, based on its interpretation, that the Texas Margin Tax does not apply to the Partnership because it qualifies under the passive entity exclusion. Settlement with General Partner Southwest Royalties Inc. formed a redevelopment plan for the NR Colby B water flood in 1997. The development included drilling 5 additional wells, converting 7 wells to injection, drilling 2 water supply wells, workover of 4 producers, and upgrading injection and production facilities at an estimated cost of $1,547,500.An outside consultant advised that a fair farm out arrangement would be for SWRI to pay all the costs of the development in return for 90% of the limited partnerships’ interest in the property.The project started in December 1997 with the ownership changed effective January 1, 1998. Upon seeing a precipitous decline in oil prices in 1998 the project was cancelled after converting two wells to injection and performing a workover on one well. To satisfy the inequity that resulted from the assignment of the full 90% interest without performing all the planned development activities, SWRI assigned the 90% earned interest back to the partnership effective January 1, 2007 and paid $44,527 to the partnership for the difference between the amount paid and the pre-farm-out decimal amount for years 1998 through 2006 less the development cost incurred plus interest.Accordingly $44,527 was recognized as other income in the fourth quarter of 2006. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN48”) to clarify the manner in which enterprises account for uncertainties in their provisions for income taxes. Generally, the standard presented by FIN 48 is a “more likely than not” standard and is intended to enhance the relevancy and comparability of financial reporting by companies.FIN 48 is effective for fiscal years beginning after December 31, 2006. FIN 48 has not had an impact on the Partnership’s financial statements since its adoption January 1, 2007. 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership is not a party to any derivative or embedded derivative instruments. Item 4.Controls and Procedures The Managing General Partner has established disclosure controls and procedures that are adequate to provide reasonable assurance that management will be able to collect, process and disclose both financial and non-financial information, on a timely basis, in the Partnership’s reports to the SEC.Disclosure controls and procedures include all processes necessary to ensure that material information is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to management, including our chief executive and chief financial officers, to allow timely decisions regarding required disclosures. With respect to these disclosure controls and procedures: management has evaluated the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report; this evaluation was conducted under the supervision and with the participation of management, including the chief executive and chief financial officers of the Managing General Partner; and it is the conclusion of chief executive and chief financial officers of the Managing General Partner that these disclosure controls and procedures are effective in ensuring that information that is required to be disclosed by the Partnership in reports filed or submitted with the SEC is recorded, processed, summarized and reported within the time periods specified in the rules and forms established by the SEC. Internal Control Over Financial Reporting There has not been any change in the Partnership’s internal control over financial reporting that occurred during the six months ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, its internal control over financial reporting. 16 PART II. - OTHER INFORMATION Item 1.Legal Proceedings None Item 1A.Risk Factors In evaluating all forward-looking statements, you should specifically consider various factors that may cause actual results to vary from those contained in the forward-looking statements.Our risk factors are included in our Annual Report on Form10-K for the year ended December31, 2006, as filed with the U.S. Securities and Exchange Commission on April 12, 2007 and available at www.sec.gov.There have been no material changes to these risk factors since the filing of our Form10-K. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None Item 3.Defaults Upon Senior Securities None Item 4.Submission of Matter to a Vote of Security Holders None Item 5.Other Information None Item 6.Exhibits (a) Exhibits: 31.1 Rule 13a-14(a)/15d-14(a) Certification 31.2 Rule 13a-14(a)/15d-14(a) Certification 32.1 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Southwest Oil & Gas Income Fund VII-A, L.P., a Delaware limited partnership By: Southwest Royalties, Inc., Managing General Partner By: /s/ L. Paul Latham L. Paul Latham President and Chief Executive Officer Date: August 9, 2007 18
